     Case 2:20-cv-00851-MCE-CKD Document 52 Filed 04/06/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                                          FOR THE

                            EASTERN DISTRICT OF CALIFORNIA



 NextGear Capital, Inc. ,                     Case No. 2:20-cv-00851-MCE-CKD

                     Plaintiff,

       v.                                     DEFAULT JUDGMENT

 ICarz, Inc. ,

                     Defendant.




                 IT IS ORDERED AND ADJUDGED default judgment is hereby
                 ENTERED in the amount of $1,444,609.13 against defendant:




                  ICarz, Inc.




April 06, 2021                                        KEITH HOLLAND, CLERK

                                                     By: /s/ K. Zignago, Deputy Clerk
